TEL 212-227-8899

Hon. Richard J. Sullivan
United States District Court
40 Foley Square

New York, N.Y. 10007

via ECF

LISA SCOLARI

Attorney at Law
20 Vesey Street, Suite 400 \/ - ?/ 20
New York, New York 10007
Iscolarilaw@earthlink.net
FAX 212-964-2926
January 25, 2020

Re: United States v. Tyrell Sumpter,

Your Honor,

18 Cr. 373 (RJS)

I write to request an adjournment of Tyrell Sumpter’s sentencing which is currently
scheduled for February 5, 2020. As the Court is aware, the defense has retained a mitigation
expert. I seek an adjournment because additional time is needed for completion of the mitigation
work. I am also preparing to respond to the Court’s order indicating that the defense should be
prepared to tell the Court why an upward variance is not warranted in Mr. Sumpter’s case.

The government, by Matthew Hellman, Esq., consents to this application. Therefore, I
request an adjournment of Mr. Sumpter’s sentence to a date at the end of March, 2020.

Respectfully,
Lisa Scolari

IT IS HEREBY ORDERED THAT Defendant's sentencing, currently
scheduled to be held on February 5, 2020, is adjourned to
March 25, 2020 at 10:00 a.m. The sentencing shall be held
in Courtroom 11B of the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, New York, NY, 10007.
Defendant shall file his sentencing submission by March 11,
2020, and the government shall file its sentencing
submission by March 18, 2020.

SO ORDERED.
Dated: January 27, 2020

New York, New York F”

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
